      Case 1:19-cr-00294-WFK Document 36 Filed 03/14/21 Page 1 of 1 PageID #: 64




                                                                       March 14, 2021

By ECF

Honorable William F. Kuntz
United States District Judge
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

        Re:     United States v. Frank Cabrera, 19 Cr. 294 (WFK)

Dear Judge Kuntz:

        I write without objection from the Government to request a brief adjournment of the status conference in
the above-captioned case scheduled for March 16, 2021. The Parties are engaged in plea discussions and Mr.
Cabrera is reviewing a plea offer from the Government. Therefore, I respectfully request a brief adjournment of
the court appearance for approximately 30 days to a Tuesday or Thursday that is convenient for the Court.

         Assistant United States Attorney Gillian A. Kassner informed me that the Government does not object to
this request. Mr. Cabrera consents to the exclusion of speedy trial time.

        Thank you for the Court’s consideration of this request.

                                                                   Respectfully submitted,

                                                                          /s/

                                                                   Aaron Mysliwiec
                                                                   Attorney for Frank Cabrera

        cc:     Gillian A. Kassner, Esq. (by ECF and email)
                Clerk of the Court (WFK) (by ECF)
